Exhibit 10.1





Amendment to Employment Agreement
 
This Amendment to Employment Agreement (“Amendment”), effective August 27, 2019,
is made and entered into by and between DOLLAR GENERAL CORPORATION (the
“Company”) and Jeffery C. Owen (“Employee”) and amends the Employment Agreement
(“Agreement”) dated April 1, 2018, previously entered into by and between the
Company and Employee in the following, and only, respects:
 
Paragraph 1 of the Agreement entitled “Employment” is amended to state: “Subject
to the terms and conditions of this Agreement, the Company agrees to employ or
to cause any wholly-owned subsidiary of the Company to employ (any such
wholly-owned subsidiary caused by the Company to employ Employee being
hereinafter referred to as the “Subsidiary”) Employee as Chief Operating Officer
of the Company or the Subsidiary, as the case may be.”
 
Paragraph 5.a. of the Agreement entitled “Base Salary” is amended to state:
“Subject to the terms and conditions set forth in this Agreement, the Company
shall pay or shall cause the Subsidiary to pay to Employee, and Employee shall
accept, an annual base salary (“Base Salary”) of no less than Eight Hundred
Thousand Dollars ($800,000.00). The Base Salary shall be paid in accordance with
the Company’s or the Subsidiary’s, as applicable, normal payroll practices (but
no less frequently than monthly) and may be increased from time to time at the
sole discretion of the Company.”
 
IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute this Amendment to be effective as of August
27, 2019.
 
 
 
 
DOLLAR GENERAL CORPORATION
 
 
 
 
 
 
 
 
 
 
By:
/s/ Kathleen Reardon
 
 
 
 
Name:

Kathleen Reardon
 
 
 
 
Title:
SVP, HR
 
Date:
8/27/19
 
 
 
 
 
 
 
 
 
 
 
 
 
“EMPLOYEE”
 
 
 
 
 
 
 
 
 
 
/s/ Jeffery C. Owen
 
 
 
 
Jeffery C. Owen
 
 
 
 
 
 
 
Date:
8/27/19
 
 
 
 



 
 
 
Witnessed By:
/s/ Julie L. Filson
 
